EXHIBIT 10.17

COMERICA BANK
151 South Rose Street
Kalamazoo, Michigan 49007


April 20, 2000


Manatron, Inc.
2970 South Ninth Street
Kalamazoo, Michigan 49009

Gentlemen:

          This letter (herein called the "Agreement") constitutes an agreement
by and between Comerica Bank, a Michigan banking corporation (herein called
"Bank") and Manatron, Inc., a Michigan corporation, (herein called "Company"),
pertaining to certain loans and other credit which Bank has made and/or may from
time to time hereafter make available to Company. This Agreement supersedes and
replaces that certain Letter Agreement dated October 9, 1998, by and between
Company and Bank, as amended.

          In consideration of all present and future loans, advances and other
credit from time to time made available by Bank to or in favor of Company,
including, without limitation, all loan and advances made or to be made, by Bank
to or in favor of Company under a Five Million Dollars ($5,000,000.00) line of
credit made available by Bank in favor of Company and in consideration of all
present and future Liabilities of Company to Bank, Company represents, warrants,
covenants and agrees to and with Bank as follows:

          1.          For purposes of this Agreement, the following terms shall
have the following respective meanings:

          "Affiliate" shall mean, when used with respect to any Person, any
other Person which, directly or indirectly, controls, is controlled by, or is
under common control with such Person. For purposes of this definition,
"control" (including the correlative meanings of the terms "controlled by" and
"under common control with"), with respect to any Person, shall mean possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

          "Consolidated" shall mean, when used with reference to any financial
statements or financial or accounting terms in this Agreement, the aggregate for
two or more persons determined on a consolidated basis in accordance with GAAP.
Unless otherwise specified herein, references to "consolidated" financial
statements or data of Company includes consolidation with all Subsidiaries of
Company in accordance with GAAP.

          "Debt" shall mean, for any applicable Person(s) and as of any
applicable time of determination thereof, the total liabilities of such
Person(s) at such time, as determined in accordance with GAAP.


--------------------------------------------------------------------------------


          "Debt-to-Tangible Net Worth Ratio" shall mean, for any applicable
Person(s) and as of any applicable time of determination thereof, the ratio of
(i) the total Debt of such Person(s) at such time, as determined in accordance
with GAAP, to (ii) the Tangible Net Worth of such Person(s) at such time.

          "Default" shall mean any condition or event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.

          "Environmental Laws" shall mean all laws, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi-governmental authority or body (or any
agency, instrumentality or political subdivision thereof) pertaining to
hazardous or toxic materials, including, without limitation, any hazardous
materials or wastes, toxic substances, flammable, explosive or radioactive
materials, asbestos, and/or other similar materials; any so-called "superfund"
or "superlien" law pertaining to hazardous or toxic materials on or about any
property at any time owned, leased or otherwise used by Company and/or any of
it's Subsidiaries, or any portion thereof, including, without limitation, those
relating to soil, surface, subsurface groundwater conditions and the condition
of the ambient air; and any other federal, state, foreign or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, any hazardous, toxic,
radioactive, flammable or dangerous waste, substance or material, as now or at
any time hereafter in effect.

          "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended, or any successor act or code.

          "Event of Default" shall mean the occurrence or existence of any of
the conditions or events set forth in Section 6 of this Agreement.

          "GAAP" shall mean generally accepted accounting principles
consistently applied.

          "Liabilities" shall mean all present and future liabilities,
obligations and indebtedness of Company to Bank, howsoever created, evidenced,
existing or arising, whether direct or indirect, absolute or contingent, joint
or several, now or hereafter existing or arising, or due or to become due, and
any and all extensions, renewals, amendments, modifications and/or restatements
thereof, including, but not limited to, a $5,000,000 Promissory Note of even
date from Company to Bank.

          "Loan Documents" shall mean this Agreement and any and all notes,
instruments, guaranties, documents and agreements at any time evidencing,
governing, securing or otherwise relating to any of the Liabilities.

          "Net Earnings" shall mean, for any applicable Person(s) and as of any
applicable time of determination thereof, the Net Earnings of such Person(s) at
such time, as determined in accordance with GAAP.


2

--------------------------------------------------------------------------------


          "PBGC" shall mean the Pension Benefit Guaranty Corporation, or any
successor thereto.

          "Permitted Encumbrances" is defined in Section 5(d) of this Agreement.

          "Person" or "person" shall mean any individual, corporation,
partnership, limited liability company, trust, incorporated or unincorporated
organization, joint venture, joint stock company, government, or any agency or
political subdivision thereof, or any other entity of any kind.

          "Subordinated Debt" shall mean, for any applicable Person(s) and as of
any applicable time of determination thereof, any Debt of such Person(s) which
is subordinated in priority of payment to any of the Liabilities of any such
Person(s) to Bank, in each case, pursuant to an agreement executed and delivered
unto and in form and detail satisfactory to Bank.

          "Subsidiary" of a Person shall mean any corporation, association,
limited liability company, partnership or other business entity of which more
than fifty percent (50%) of the outstanding voting stock or other equity
interests is owned or controlled either directly or indirectly by such Person or
one or more of its other Subsidiaries, or any combination thereof, or the
management of which is controlled, either directly or indirectly by such Person
or one or more of its other Subsidiaries, or any combination thereof. Without
limiting the generality of the foregoing definition of the term "Subsidiary",
such term shall include, without limitation, Atek Information Services, Inc., an
Indiana corporation, Specialized Data Systems, Inc., a North Carolina
corporation and Manatron ProVal Corporation, an Ohio corporation.

          "Tangible Net Worth" shall mean, for any applicable Person(s) and as
of any applicable time of determination thereof, the excess of (i) the net book
value of the assets of such Person(s) at such time (excluding patents, patent
rights, trademarks, trade names, franchises, copyrights, licenses, goodwill and
all other intangible assets of such Person(s) at such time, amounts due to such
Person(s) from employees and shareholders, and prepaid expenses), after all
appropriate deductions in accordance with GAAP (including, without limitation,
reserves for doubtful receivables, obsolescence, depreciation and amortization),
over (ii) the total Debt of such Person(s) at such time, all as determined in
accordance with GAAP.

          2.          Each loan, advance or other extension of credit made by
Bank to or otherwise in favor of Company shall be evidenced by and subject to a
promissory note or other agreement or evidence of indebtedness acceptable to
Bank, in each case, executed and delivered by Company unto Bank. The funding and
disbursement of any loan or advance, and the extension of any other credit, to
or in favor of Company, shall be subject to the execution and/or delivery unto
Bank of such documents, instruments, agreements, opinions and certificates as
Bank may reasonably require, and shall bc further subject to the satisfaction of
such other conditions and requirements as Bank, and its counsel, may from time
to time reasonably require.

          3.          Company hereby represents and warrants, and such
representations and warranties shall be deemed to be continuing representations
and warranties during the entire life of this

3

--------------------------------------------------------------------------------


Agreement, so long as Bank shall have any commitment or obligation, if any, to
make loans or otherwise extend credit to or in favor of Company, and thereafter,
so long as any Liabilities remain unpaid and outstanding:



 

(a)

Company, and each of its Subsidiaries, is a corporation duly organized, validly
existing and in good standing under the laws of the State of its incorporation,
is duly qualified and authorized to do business in each jurisdiction where the
character of its assets or the nature of its activities makes such qualification
necessary, and has the legal power and authority to own its properties and
assets and to carry out its business as now being conducted in each such
jurisdiction wherein such qualification is necessary; execution, delivery and
performance of this Agreement, and any and all other Loan Documents to which
Company and/or any of its Subsidiaries is a party or by which it is otherwise
bound, are within Company's and each such Subsidiary's corporate powers and
authorities, have been duly authorized by all requisite corporate or other
necessary or appropriate action, and are not in contravention or violation of
law or the terms of Company's or any such Subsidiary's Articles of Incorporation
or Bylaws, and do not require the consent or approval of any governmental body,
agency or authority; and this Agreement, and any other Loan Documents
contemplated hereby, when executed, issued and/or delivered by Company and/or
any such Subsidiary, or by which Company or any such Subsidiary is otherwise
bound, will be valid and binding and legally enforceable against Company and/or
any such Subsidiary, as the case may be, in accordance with their terms.

       

(b)

The execution, delivery and performance of this Agreement, and any other Loan
Documents required under or contemplated by this Agreement to which Company and/
or any of its Subsidiaries is a party or by which it is otherwise bound, and the
issuance of this Agreement and any such other Loan Documents by Company and/or
any such Subsidiary, and the borrowings and other transactions contemplated
hereby and thereby, are not in contravention or violation of the unwaived terms
of any indenture, agreement or undertaking to which Company or any such
Subsidiary is a party or by which it or any of its property or assets is bound,
and will not result in the creation or imposition of any lien or encumbrance of
any nature whatsoever upon any of the property or assets of Company or any such
Subsidiary, except to or in favor of Bank.

       

(c)

No litigation or other proceeding before any court or administrative or
governmental agency is pending, or, to the knowledge of Company or any of its
officers, is threatened against Company or any of its Subsidiaries, the outcome
of which could materially impair Company's or any such Subsidiary's financial
condition or its ability to carry on its business or its/their ability to pay
and perform its/their liabilities and obligations hereunder or otherwise in
respect of the Liabilities.

       

(d)

There are no security interests in, liens, mortgages, or other encumbrances on
any of Company's or any of its Subsidiary's property or assets, except Permitted
Encumbrances.



4

--------------------------------------------------------------------------------


 

(e)

No Default or Event of Default has occurred and is continuing or exists under
under any of the Liabilities or Loan Documents.

       

(f)

The most recent financial statements with respect to Company and its
Subsidiaries delivered to Bank fairly present the financial condition of Company
and its Subsidiaries and the results of their operations as of the date thereof
and for the period(s) covered thereby in accordance with GAAP; and since October
31, 1999, there has been no material adverse change in the condition (financial
or otherwise) or operations of Company or any of its Subsidiaries, and there are
no material debts, liabilities or obligations (absolute or contingent) of
Company or any of its Subsidiaries, except as disclosed in such financial
statements (or in the notes thereto).


          4.          So long as Bank shall have any commitment or obligation,
if any, to make any loans or extend credit to or in favor of Company, and so
long as any Liabilities remain unpaid and outstanding, Company covenants and
agrees that it shall:

 

(a)

Furnish to Bank, or cause to be furnished to Bank, in each case, in form and
detail and on a reporting basis satisfactory to Bank, the following:


 

(i)

as soon as available, and in any event not later than ninety (90) days after and
as of the end of each fiscal year of Company, beginning with the fiscal year
ending April 30, 2000, audited consolidated financial statements of Company and
its Subsidiaries, containing the consolidated balance sheet of Company and its
Subsidiaries as of the close of each such fiscal year, consolidated statements
of income and retained earnings and a statement of cash flows of Company and its
Subsidiaries for each such fiscal year, and such other comments and financial
details as are usually included in similar reports. Such financial statements
shall be audited by independent certified public accountants of recognized
standing selected by Company and acceptable to Bank, shall be prepared in
accordance with GAAP, and shall be in such detail as Bank may reasonably
require;

       

(ii)

as soon as available, and in any event not later than forty five (45) days after
and as of the end of each fiscal quarter of Company, beginning with the fiscal
quarter ending July 31, 2000, consolidated financial statements of Company and
its Subsidiaries, containing the consolidated balance sheets of Company and its
Subsidiaries as of the close of each such fiscal quarter, consolidated
statements of income and retained earning and a statement of cash flows for
Company and its Subsidiaries for each such fiscal quarter and for the portion of
the fiscal year of Company and its Subsidiaries through the end of the fiscal
quarter then ending, and such other comments and financial details as are
usually included in similar reports. Such financial statements shall be prepared
by Company in accordance with GAAP, and on a basis consistent with the annual
statements to be furnished to Bank pursuant to sub-section (i) above, shall be
in such detail as Bank may reasonably require, and shall be certified a s



5

--------------------------------------------------------------------------------


 

 

to accuracy and fairness by the chief executive officer or chief financial
officer of Company;

       

(iii)

simultaneous with the delivery to Bank of the respective financial statements
required in subsections (i) and (ii) above, a compliance certificate in form and
detail reasonably satisfactory to Bank, certified by the chief executive officer
or chief financial officer of Company, certifying that, as of the date thereof,
to the best of such officer's knowledge, no Default or Event of Default shall
have occurred and be continuing or exist, or if any Default or Event of Default
shall have occurred and be continuing or exist, specifying, in detail, the
nature and period of existence thereof and any action taken or proposed to be
taken by Company in respect thereto, and also certifying as to whether Company
is in compliance with the financial covenants contained in Sections 4(g) and (h)
of this Agreement (which certificate shall set forth, in reasonable detail,
Company's calculations and the resultant ratios or financial tests determined
thereunder);

       

(iv)

as soon as possible, and in any event within three (3) business days after
becoming aware of the occurrence or existence of any Default or Event of
Default, or of any other condition or occurrence which has had or could
reasonably be expected to have a materially adverse effect upon Company's or any
of its Subsidiary's business, properties, or financial condition or upon
Company's or any such Subsidiary's ability to comply with its obligations
hereunder or otherwise in respect of any of the Liabilities or Loan Documents, a
written statement of an authorized officer of Company setting forth the details
of such Default or Event of Default, or such other condition or occurrence, and
the action which Company has taken or caused to be taken, or proposes to take or
cause to be taken, with respect thereto; and

       

(v)

promptly, at such times as Bank may reasonably require, in form and detail
satisfactory to Bank, such other information and reports as may be required
under the terms of any Loan Documents or as Bank may reasonably request from
time to time.


 

(b)

Keep, and cause each of its Subsidiaries to keep, proper books of record and
account in which full and correct entries shall be made of all of its financial
transactions and its assets and businesses so as to permit the presentation of
financial statements (including, without limitation, those financial statements
to be delivered to Bank pursuant to Section 4(a) above) prepared in accordance
with GAAP; and permit Bank, or its representatives, at reasonable times and
intervals, to visit all of Company's and each of its Subsidiary's offices and to
make inquiries as to Company's and each such Subsidiary's respective financial
matters with its respective directors, officers, employees, and independent
certified public accountants.



6

--------------------------------------------------------------------------------


 

(c)

Permit Bank, and cause each of its Subsidiaries to permit Bank, through Bank's
authorized employees, officers, attorneys, accountants and representatives, to
inspect, audit and examine Company's and each of its Subsidiary's books,
accounts, records, ledgers and assets and properties of every kind and
description, wherever located, at all reasonable times during normal business
hours, upon oral or written request of Bank.

       

(d)

Keep, and cause each of its Subsidiaries to keep, its insurable properties
adequately insured, and maintain (i) insurance against fire and other risks
customarily insured against under an "all-risk" policy and such additional risks
customarily insured against by companies engaged in the same or a similar
business to that of Company or such Subsidiary, as the case may be, (ii)
necessary workers' compensation insurance, (iii) public liability and product
liability insurance, and (iv) such other insurance as may be required by law or
as may be reasonably required by Bank, all of which insurance shall be in such
amounts, contain such terms, be in such form, be for such purposes, prepaid for
such time periods, and written by such companies as may be satisfactory to Bank.
All such policies shall contain a provision whereby they may not be canceled or
materially amended except upon thirty (30) days' prior written notice to Bank.
Company will promptly deliver to Bank, or caused to be delivered to Bank, at
Bank's request, evidence reasonably satisfactory to Bank that such insurance has
been so procured and, with respect to casualty insurance, made payable to Bank.

       

(e)

Pay, and cause each of its Subsidiaries to pay, promptly and within the time
that they can be paid without late charge, penalty or interest, all taxes,
assessments and similar imposts and charges of every kind and nature lawfully
levied, assessed or imposed upon Company or any such Subsidiary and/or its/their
property, except to the extent being contested in good faith and, if requested
by Bank, bonded in an amount and manner satisfactory to Bank. If Company or any
such Subsidiary fails to pay such taxes and assessments within the time they can
be paid without penalty, late charge or interest, Bank shall have the option
(but not the obligation) to do so, and Company agrees to repay Bank, upon
demand, with interest at the highest rate of interest applicable to any of the
Liabilities, all amounts so expended by Bank.

       

(f)

Do, or cause to be done, all things necessary to preserve and keep in full force
and effect Company's and each of its Subsidiary's corporate existence, rights
and franchises and comply with all applicable laws; continue to conduct and
operate, and cause each of its Subsidiaries to continue to conduct and operate,
its respective business substantially as conducted and operated during the
present and preceding calendar year; at all times maintain, preserve and
protect, and cause each of its Subsidiaries to so maintain, preserve and
protect, all franchises and trade names and preserve all the remainder of its
property and keep the same in good repair, working order and condition; and from
time to time make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times.



7

--------------------------------------------------------------------------------


 

(g)

Maintain, on a Consolidated statement basis, a Tangible Net Worth of not less
than the amounts specified during the periods specified below:


 

(i)

$2,450,000 from the date hereof until April 30, 2000; and

 

(ii)

After April 30, 2000, increasing amounts equal to: (x) $2,450,000, plus (y)
$250,000 on each July 31, October 31, January 31 and April 30 thereafter.


 

(h)

Maintain, on a Consolidated statement basis, a Debt-to-Tangible Net Worth Ratio
of not more than 4.5 to 1.0.

       

(i)

Maintain, on a Consolidated statement basis, as of the last day of each fiscal
quarter, beginning with the fiscal quarter ending April 30, 2000, Net Earnings
for the four calendar quarters ending on such date of not less than $1,000,000.

       

(j)

At all times meet, and cause each of its Subsidiaries to meet, the minimum
funding requirements of ERISA with respect to Company's and each Subsidiary's
employee benefit plans subject to ERISA; promptly after Company knows or has
reason to know of the occurrence of any event, which would constitute a
reportable event or prohibited transaction under ERISA, or that the PBGC or
Company or any of its Subsidiaries has instituted or will institute proceedings
to terminate an employee pension plan, deliver to Bank a certificate of an
authorized officer of Company setting forth details as to such event or
proceedings and the action which Company and/or such Subsidiary(ies) propose(s)
to take with respect thereto, together with a copy of any notice of such event
which may be required to be filed with the PBGC; and upon the request of Bank,
furnish to Bank (or cause the plan administrator to furnish Bank) a copy of the
annual return (including all schedules and attachments) for each plan covered by
ERISA, and filed with the Internal Revenue Service by Company and/or any of its
Subsidiaries not later than ten (10) days after such report has been so filed.
Company and its Subsidiaries shall be permitted to voluntarily terminate
employee pension or benefit plans, so long as any such voluntary termination is
done in accordance with ERISA and does not result in a material liability or
obligation to Company or any of its Subsidiaries.

       

(k)

Comply, and cause each of its Subsidiaries to comply, in all material respects
with all applicable Environmental Laws, and maintain all material permits,
licenses and approvals required under applicable Environmental Laws, where the
failure to do so could have a material adverse affect upon the business,
operations, condition (financial or otherwise) performance or properties of
Company or any of its Subsidiaries, or could have a material adverse effect upon
the ability of Company to perform its obligations under this Agreement or any of
the other Loan Documents or otherwise in respect of any of the Liabilities, or
could materially adversely affect the enforceability of this Agreement or any of
the other Loan Documents; and promptly provide to Bank, immediately upon receipt
thereof, copies of any material correspondence, notice, pleading, citation,
indictment, complaint, order, decree, or other document from any source
asserting or alleging a violation of any Environmental Laws by Company or any of
its Subsidiaries, or of any circumstance or condition which requires or may
require a financial



8

--------------------------------------------------------------------------------


 

 

contribution by Company or any of its Subsidiaries, or a cleanup, removal,
remedial action or other response by or on behalf of Company or any of its
Subsidiaries under applicable Environmental Law(s), or which seeks damages or
civil, criminal, or punitive penalties from Company or any of its Subsidiaries
for any violation or alleged violation of any Environmental Law(s) by Company or
any of its Subsidiaries. Company hereby indemnities, saves and holds Bank, and
any of Bank's past, present and future officers, directors, shareholders,
employees, representatives and consultants, harmless from any and all losses,
damages, suites, penalties, costs, liabilities and expenses (including, without
limitation, reasonable legal expenses and attorneys' fees) incurred or arising
out of any claim, loss or damage of any property, injuries to or death of any
persons, contamination of or adverse effects on the environment, or other
violation of any applicable Environmental Law(s), in any case, caused by Company
or any of its Subsidiaries, or in any way related to any property owned or
operated by Company or any of its Subsidiaries, or due to any acts of Company or
any of its Subsidiaries, or any of their respective officers, directors,
shareholders, employees, consultants and/or representations, provided, however,
that the foregoing indemnification shall not be applicable, and Company shall
not be liable for any such losses, damages, suits, penalties, costs, liabilities
or expenses, to the extent (but only to the extent) the same arise or result
from any gross negligence or willful misconduct of Bank or any of its agents or
employees.


          5.          So long as Bank shall have any commitment or obligation,
if any, to make any loans or extend credit to or in favor of Company, and so
long as any Liabilities remain unpaid and outstanding, Company covenants and
agrees that it shall not, and, to the extent applicable, shall cause each of its
Subsidiaries to not, without the prior written consent of Bank:

 

a)

Create, incur, assume or suffer to exist any mortgage, pledge, encumbrance,
security interest, lien or charge of any kind upon any of its property or assets
(including, without limit, any charge upon property purchased or acquired under
a conditional sales or other title retaining agreement or lease required to be
capitalized under GAAP), whether now owned or hereafter acquired, other than the
following (collectively, "Permitted Encumbrances"):


 

(i)

liens, mortgages, security interests and encumbrances to or in favor of Bank, if
any;

       

(ii)

liens for taxes, assessments or other governmental charges incurred in the
ordinary course of business and for which no interest, late charge or penalty is
attaching or which is being contested in good faith by appropriate proceedings
diligently pursued and, if requested by Bank, bonded in an amount and manner
satisfactory to Bank;

       

(iii)

liens, not delinquent, created by statute in connection with workers'
compensation, unemployment insurance, social security, old age pensions (subject
to the applicable provisions of this Agreement) and similar statutory
obligations;



9

--------------------------------------------------------------------------------


 

(iv)

liens in favor of mechanics, materialmen, carriers, warehousemen or other like
statutory or common law liens securing obligations incurred in good faith in the
ordinary course of business that are not yet due and payable;

       

(v)

minor encumbrances or imperfections of title consisting of existing or future
zoning restrictions, existing recorded rights-of-way, existing recorded
easements, existing recorded private restriction or existing or future public
restrictions on the use of real property, none of which (individually or in the
aggregate) materially impairs, or would materially impair, the present or future
use of such property in the operation of the business for which it is used, or
would be violated in any material respect by any existing or proposed structure
or land use or would have a material adverse effect on the sale or lease of such
property, or render title thereto unmarketable; and

       

(vi)

purchase money security interests and liens arising out of "capitalized leases"
securing obligations (including, without limit, all loan and lease installment
payments) not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00), in
aggregate, at any time, so long as such security interests and liens arise
substantially contemporaneously with the incurrence of the purchase money
indebtedness or capitalized lease obligation to which it relates, secures only
the respective purchase money indebtedness or capitalized lease obligation to
which it relates, and no other Debt, and covers and extends only to the
respective property and assets to which it relates, and no other property or
assets.


 

(b)

Sell, lease (as lessor), transfer or otherwise dispose of properties and assets
having an aggregate book value of more than Two Hundred Fifty Thousand Dollars
($250,000.00) (whether in one transaction or in a series of transactions),
except as to the sale of inventory in the ordinary course of business; change
its name; enter into a share exchange with or consolidate with or merge into any
other corporation or other business entity, or permit any other corporation or
other business entity to merge into it (except for mergers of Subsidiaries into
Company and mergers or consolidations of Subsidiaries of Company into other
Subsidiaries of Company); acquire all or substantially all of the capital stock,
properties or assets of any other Person to the extent that the aggregate
amount(s) payable by Company and its Subsidiaries in respect of all such
transactions shall exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in
any fiscal year of Company; enter into any reorganization or recapitalization,
or reclassify its capital stock; or enter into any sale-leaseback transaction.

       

(c)

Acquire or expend for, or commit itself to acquire or expend for, fixed assets,
whether by lease, purchase or otherwise, in an aggregate amount that exceeds
Seven Hundred and Fifty Thousand Dollars ($750,000.00) in any fiscal year of
Company.


          6.          The occurrence and/or existence of any of the following
conditions or events shall constitute an "Event of Default":



10

--------------------------------------------------------------------------------


 

(a)

Company shall fail to pay the principal of or interest on or shall otherwise
fail to pay any other amount owing by Company to Bank, when due, under any of
the Liabilities, and such default in payment shall continue unremedied or
uncured beyond any applicable period of grace provided with respect thereto, if
any, in the relevant Loan Document(s);

       

(b)

any representation, warranty, certification or statement made or deemed to have
been made by Company herein, or by any Person(s) (including, without limit,
Company) in any certificate, financial statement or other document or agreement
delivered by or on behalf of Company in connection with the Liabilities or any
of the Loan Documents, shall prove to be untrue in any material respect;

       

(c)

Company shall fail to observe or perform any condition, covenant or agreement of
Company set forth herein;

       

(d)

Company, any Subsidiary(ies), or any other Person(s) party thereto, shall fail
to observe or perform any condition, covenant or agreement set forth in any
other Loan Document (other than as provided in subparagraphs (a) and (c) above),
and such default shall remain unremedied or uncured beyond any applicable period
of grace or cure, if any, provided with respect thereto;

       

(e)

if there shall be rendered against Company and/or any of its Subsidiaries one or
more judgments or decrees involving an aggregate liability of Two Hundred Fifty
Thousand Dollars ($250,000.00), or more, which has or have become nonappealable
and shall remain undischarged, unsatisfied by insurance and unstayed for more
than thirty (30) days, whether or not consecutive; or if a writ of attachment or
garnishment against the property of Company or any of its Subsidiaries shall be
issued and levied in an action claiming Two Hundred Fifty Thousand Dollars
($250,000.00), or more, and not released or appealed and bonded in a manner
satisfactory to Bank;

       

(f)

if Company or any of its Subsidiaries shall voluntarily suspend transaction of
its business or make a general assignment for the benefit of creditors; or if
Company or any of its Subsidiaries shall be adjudicated a bankrupt; or if
Company or any of its Subsidiaries shall file a voluntary petition in bankruptcy
or for a reorganization or to effect a plan or other arrangement with its
creditors; or if Company or any of its Subsidiaries shall file an answer to a
creditor's petition or other petition against it (admitting the material
allegations thereof) for any adjudication in bankruptcy or for a reorganization;
or if Company or any of its Subsidiaries shall apply for or permit the
appointment of a receiver, trustee, or custodian for any substantial portion of
its properties or assets; or if any order shall be entered by any court
approving an involuntary petition seeking reorganization of Company or any such
Subsidiary, or if a receiver, trustee, or custodian shall be appointed for
Company or any of its Subsidiaries or for any substantial portion of its
properties or assets; or if any order shall be entered by any court approving an
involuntary petition seeking reorganization of Company or any of its
Subsidiaries; or if a receiver, trustee, or custodian shall be appointed for
Company or any of its Subsidiaries or for any substantial portion of its/their
property or assets; or if bankruptcy,



11

--------------------------------------------------------------------------------


 

 

reorganizational or liquidation proceedings are instituted against Company or
any of its Subsidiaries and remain undismissed for sixty (60) days, or if
Company or any of its Subsidiaries becomes unable to meet its obligations as
they mature; or if Company or any of its Subsidiaries commits an act of
bankruptcy;        

(g)

if Company or any of its Subsidiaries shall fail to meet its minimum funding
requirements under ERISA with respect to any employee benefit plan established
or maintained by it, or if any such plan shall be the subject of termination
proceedings (whether voluntary or involuntary) and there shall result from such
termination proceedings a liability of Company or any of its Subsidiaries to the
PBGC which, in the opinion of Bank, will have a material adverse effect upon the
operations, business, property, assets, financial condition or credit of Company
or any of its Subsidiaries, as the case may be;

       

(h)

if there shall occur, with respect to any pension plan maintained by Company or
any of its Subsidiaries, any reportable event (within the meaning of Section
4043(b) of ERISA) which Bank shall determine constitutes a ground for the
termination of any such plan, and if such event continues for thirty (30) days
after Bank gives written notice to Company, provided that termination of such
plan or appointment of such trustee would, in the opinion of Bank, have a
material adverse effect upon the operations, business, property, assets,
financial condition or credit of Company or any of its Subsidiaries, as the case
may be;

       

(i)

any action, suit or proceeding is initiated against Company or any of its
Subsidiaries under any federal or state controlled substance, gambling or
racketeering statute (including, without limit, the Racketeer Influenced and
Corrupt Organization Act of 1970), which action, suit or proceeding could result
in the confiscation or forfeiture of any portion of the assets of Company or any
of its Subsidiaries; or

       

(j)

upon the occurrence or existence of any "Default" or "Event of Default", as the
case may be, set forth in any other Loan Document.


          7.          Upon the occurrence and at any time during the continuance
or existence of any Event of Default, Bank may give notice to Company declaring
all outstanding Liabilities to be due and payable, whereupon all such
Liabilities then outstanding shall immediately become due and payable, without
further notice or demand, and any commitment or obligation, if any, on the part
of Bank to make loans or otherwise extend credit to or in favor of Company shall
immediately terminate; provided, however, upon the occurrence of any Event of
Default set forth in sub-Section 6(f) hereof, the Liabilities shall immediately
and automatically become due and payable and any commitment of obligation of
Bank to make loans or extend credit to or in favor of Company shall immediately
and automatically terminate, in each case, without any necessity of notice or
demand, each of which is hereby expressly waived by Company. In addition to the
foregoing, upon the occurrence and at any time during the continuance or
existence of any Event of Default hereunder, Bank may exercise any and all
rights and remedies available to it as a result thereof, whether by agreement,
by law, or otherwise.



12

--------------------------------------------------------------------------------


          8.          No forbearance on the part of the Bank in enforcing any of
its rights or remedies under this Agreement or any other Loan Document, nor any
renewal, extension or rearrangement of any payment or covenant to be made or
performed by Company hereunder or any such other Loan Document, shall constitute
a waiver of any of the terms of this Agreement or such Loan Document or of any
such right or remedy.

          9.          This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Michigan.

          10.          All covenants, agreements, representations and warranties
by or on behalf of Company made in connection with this Agreement and any other
Loan Documents shall survive the borrowing hereunder or thereunder and shall be
deemed to have been relied upon by Bank. All statements contained in any
certificate or other document delivered to Bank at any time by or on behalf of
Company pursuant hereto shall constitute representations and warranties by
Company.

          11.          This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and assigns;
provided, however, that Company shall not assign or transfer any of its rights
or obligations hereunder or otherwise in respect of any of the Liabilities
without the prior written consent of Bank.

          12.          COMPANY AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVE ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE LIABILITIES.

          If the foregoing is acceptable to Company, please indicate such with
the authorized signature(s) of Company as provided below.


 

Very truly yours,

COMERICA BANK

 

/s/ Robert W. Carpenter
Robert W. Carpenter
Vice President







13

--------------------------------------------------------------------------------


ACCEPTED AND AGREED:

MANATRON, INC,


By: /s/ Paul R. Sylvester

--------------------------------------------------------------------------------

     Paul R. Sylvester
Its: President



Dated: April 20, 2000

 



ACCEPTANCE BY GUARANTORS

          The undersigned Guarantors of the indebtedness of Manatron, Inc, to
Comerica Bank hereby: accept and agree to the terms of the foregoing letter; and
reaffirm that all Guarantys of the indebtedness of Manatron, Inc, to Comerica
Bank previously executed by any of the undersigned are in full force and effect,
have not been terminated or rescinded by any of the undersigned and cover all
"Liabilities" as defined in the above letter agreement.


Dated: April 20, 2000

ATEK INFORMATION SERVICES, INC.


By: /s/ Paul R. Sylvester

--------------------------------------------------------------------------------

     Paul R. Sylvester
Its: President          

SPECIALIZED DATA SYSTEMS, INC.


By: /s/ Paul R. Sylvester

--------------------------------------------------------------------------------

     Paul R. Sylvester
Its: President    

 

   

MANATRON PROVAL CORPORATION


By: /s/ Paul R. Sylvester

--------------------------------------------------------------------------------

     Paul R. Sylvester
Its: Chief Executive Officer





14